MFS Investment Management Code of Ethics Owner(s): Chief Compliance Officer Conflicts Officer Effective Date: February 22, 2010 Replaces Policy Version Dated: January 1, 2009 Contact Persons: codeofethics@mfs.com Yasmin Motivala, ext. 55080 Beth Martin, ext. 56851 Liz Hurley, ext. 55836 Applicability: All employees of MFS and its subsidiaries Policy Committee Approval: February 11, 2010 At the direction of the MFS Code of Ethics Oversight Committee (the “Committee”), the above listed personnel and the MFS Investment Management Compliance Department in general, are responsible for implementing, monitoring, amending and interpreting this Code of Ethics. Table of Contents Overview and Scope 4 Statement of General Fiduciary Principles 6 Definitions 8 Procedural Requirements of the Code Applicable to MFS Employees 12 Use of Required Brokers 13 Reportable Funds Transactions and Holdings 13 Disclosure of Employee Related Accounts and Holdings 14 Transactions Reporting Requirements 14 Discretionary Authorization 15 Excessive Trading 15 Use of MFS Proprietary Information 16 Futures and Related Options on Covered Securities 16 Initial Public Offerings 16 Investment Clubs and Investment Contests 16 Trading Provisions, Restrictions and Prohibitions 17 Pre-clearance 17 Private Placements 18 Initial Public Offerings 19 Restricted Securities. 19 Short-Term Trading 19 Selling Short 19 Service as a Director 20 Trading Requirements Applicable to Research Analysts, Research Associates and Portfolio Managers 21 Administration and Enforcement of the Code of Ethics 22 Beneficial Ownership and Control Exhibit A Reporting Obligations Exhibit B Specific Country Requirements Exhibit C Access Categorization of MFS Business Units Exhibit D Security Types and Pre-Clearance and Reporting Requirements Exhibit E Private Placement Approval Request Exhibit F Initial Public Offering Approval Request Exhibit G The following related policies and information can be viewed by clicking on the links. They are also available on the Compliance Department’s intranet site (unless otherwise noted). MFS Inside Information Policy MFS Inside Information Procedures MFS Code of Business Conduct The Code of Ethics for Personal Trading and Conduct for Non-Management Directors The Code of Ethics for the Independent Trustees, Independent Advisory Trustees, and Non- Management Interested Trustees of the MFS Funds and Compass Funds MFS Policy of Handling Complaints MFS-SLF Ethical Wall Policy Current list of MFS’ direct and indirect subsidiaries (located on the Legal Department intranet site) Current list of funds for which MFS acts as adviser, sub-adviser or principal underwriter (“Reportable Funds”) Information Security PolicyAntitrust Policy Anticorruption Policy Note: The related policies and information are subject to change from time to time. Overview and Scope The MFS Investment Management Code of Ethics (the “Code”) applies to Massachusetts Financial Services Company as well as all of its direct and indirect subsidiaries (collectively, the “MFS Companies”), and is designed to comply with applicable U.S. federal securities laws. The MFS Compliance Department, under the direction of MFS’ Chief Compliance Officer and the Code of Ethics Oversight Committee (the “Committee”), administers this policy. The provisions of this Code apply to MFS “Employees” wherever located and other persons as designated by the Committee, as detailed on page 9 in Part II of the Definitions section of the Code. In certain non-U.S. countries, local laws or customs may impose requirements in addition to those imposed by the Code. MFS Employees residing in a country identified in Exhibit C are subject to the applicable requirements set forth in Exhibit C, as updated from time to time. The Code complements MFS’ Code of Business Conduct (see the Table of Contents for a link to this policy and other related policies and documents). As an Employee of MFS, you must follow MFS’ Code of Business Conduct, and any other firm-wide or department-specific policies and procedures. This Code does not apply to directors of MFS who are not also MFS Employees (“MFS Non-Management Directors”) or Trustees/Managers of MFS’ sponsored SEC registered funds who are not also Employees of MFS (“Fund Non-Management Trustees”). MFS Non-Management Directors and Fund Non-Management Trustees are subject to the Code of Ethics for Personal Trading and Conduct for Non-Management Directors and the Code of Ethics for the Independent Trustees, Independent Advisory Trustees, and Non-Management Interested Trustees of the MFS Funds and Compass Funds, respectively (see the Table of Contents for links to these policies). MFS Employees must be familiar with the Role Limitations and Information Barrier Procedures of these separate codes of ethics. In addition, MFS Employees must understand and comply with the MFS-SLF Ethical Wall Policy (see the Table of Contents for a link to this policy). The Code is structured as follows: ●
